134 F.3d 378
2 Cal. Bankr. Ct. Rep. 28
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re:  Ken MIZUNO, Debtor.Dominic P. GENTILE;  Dominic P. Gentile, Ltd., Terrance G.Reed, Reed & Hostage, P.C., and Herbert N.Niermann, Appellants,v.Duke C. SALISBURY, Chapter 11 Trustee, Appellee.
No. 97-55045.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 6, 1998.**Decided Jan. 23, 1998.

Before:  Chief Judge HUG and Judges SCHROEDER and HAWKINS, Circuit Judges.


1
ORDER*


2
The Order of the district court of December 3, 1996 affirming the bankruptcy court's sanction order of September 25, 1996, is adequately supported by the record and is therefore AFFIRMED.



**
 The panel finds this case appropriate for submission without argument pursuant to Fed.  R.App. P. 34(a) and Ninth Circuit Rule 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3